                                  IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF DELAWARE

         Gulf Oil Marine, Ltd.,                               §
                                                              §        CIVIL ACTION NO.: 20-609-UNA
                 Plaintiff,                                   §
                                                              §        IN ADMIRALTY, Rule 9(h)
         vs.                                                  §
                                                              §
         Angeles Ltd., et al.,                                §
                                                              §
                 Defendant and Garnishee.                     §

                                        ORDER OF APPOINTMENT OF
                                         SUBSTITUTE CUSTODIAN

                 This matter is before the Court upon the Motion of the Plaintiff for an Order authorizing

         the appointment of the Master of the M/V ANGELES, which is the subject of this admiralty

         action, as substitute custodian of the M/V ANGELES. The Court having reviewed the Motion for

         Appointment of Substitute Custodian, and it appearing to the Court that the proposed

         replacement custodian is an acceptable replacement custodian for the U.S. Marshal, it is

         therefore,

                 ORDERED that the Master of the M/V ANGELES is hereby authorized to replace the

         U.S. Marshal as custodian of the subject Vessel while she is under arrest, to act as the Substitute

         Custodian of the subject Vessel, to permit movement of said Vessel within the District of

         Delaware, and to permit cargo operations to occur on said Vessel anywhere within the District of

         Delaware.

                                        5 day of May, 2020.
                 DONE AND ORDERED this ____



                                                        /s/ Richard G. Andrews
                                                       _________________________________
                                                       UNITED STATES DISTRICT JUDGE



26460644.1
